Citation Nr: 1418695	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.  He also had subsequent service in the Missouri Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper file with the exception of the appellate brief.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that remand is necessary for further evidentiary development primarily for the purposes of obtaining a new medical opinion as to the etiology of the Veteran's hearing loss and tinnitus disabilities.

There are two medical opinions currently of record - an opinion from the March 2011 VA examiner (negative) and an opinion from a private audiologist dated August 2012 (positive).  

The Veteran has specifically contended that his hearing loss disability and tinnitus resulted from and began during his period of active service (versus his period of service with the Missouri National Guard in the 1980s).  

Both of the medical opinions were based upon an incomplete or inaccurate set of facts.  The Veteran is not a recipient of an award or decoration denoting combat service (this fact was presumed to be true by both examiners).  

Additionally, the private audiologist based her positive nexus opinion on the Veteran's 14 years of military service, presuming a history of noise exposure for that duration.  Furthermore, she relied on a threshold shift noted between two examinations conducted with respect to his State National Guard service to conclude that the Veteran's disabilities were related to service.  

As noted, the Veteran asserts that his hearing loss and tinnitus are the result of noise exposure during his period of active service.  As a result, another medical opinion must be ordered.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's records to a qualified VA examiner for a clarifying opinion as to the nature and likely etiology of the claimed hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements.

The Veteran asserts that he had noise exposure during his period of active service from November 1968 to May 1972.  Significantly, there is a formal finding of unavailability for the service treatment records for this period of service, and the Veteran has stated that he does not have copies of such.  

Regardless, noise exposure during service is conceded based upon the Veteran's military occupational specialty of an aircraft engine mechanic.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss disability and tinnitus are causally or etiologically related to his military service from November 1968 to May 1972, including his reported noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss/tinnitus and describe how hearing loss/tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss/tinnitus develops from other causes, in determining the likelihood that current hearing loss/tinnitus was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2. After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3. After completing all  indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


